Citation Nr: 1111605	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-40 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for residuals of a laceration injury to the left palm and little finger with postoperative scars.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1953 to June 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran had also initiated an appeal of a July 2008 rating decision, denying service connection for bilateral hearing loss, and a statement of the case was issued in November 2008, however, the Veteran did not perfect the appeal with the filing of a substantive appeal, and the claim of service connection for bilateral hearing loss is not before the Board.  

In July 2010, the Veteran canceled his request for a hearing before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

For the period covered in this appeal, the residuals of a laceration injury to the nondominant left palm and little finger with postoperative scars more nearly approximates amputation of the little finger without metacarpal resection and the overall function of the hand, results in a gap of 2 inches between the fingertips and the proximal transverse crease of the palm; the scars are superficial and nontender, nonadherent, stable, and measuring 14 cm. by .2  cm. on the palm and 4 cm. by 2 cm. on the little finger.





CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of a laceration injury to the left palm and little finger with postoperative scars have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 5227, 5156, 5229, (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the type of evidence needed to substantiate a claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).




The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided pre-adjudication VCAA notice by letter, dated in December 2008.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the disability was worse and the effect the disability had on employment.  The Veteran was notified that VA would obtain VA records and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provision for the effective date of the claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records.  The Veteran has not identified any additional evidence, such as private treatment records, for the RO to obtain on his behalf.




Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in December 2008, specifically to evaluate the nature and severity of the disability at issue.  There is no evidence in the record dated subsequent to the VA examination that shows a material change in the condition to warrant a reexamination.  38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Policy

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  





The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Facts 

In May 2008, the Veteran filed a claim for a higher, compensable rating for his service-connected residuals of a laceration injury to the left palm and little finger with postoperative scars.  He asserted that his left hand had been impaired ever since his in-service injury and that he currently had a wire in his finger and an inability to make a fist.  In March 2009, he asserted that he also was unable to grasp anything with the left hand with as much force as he could grasp with the right hand.  In October 2009, he stated that there was weakness and incoordination affecting the entire left hand due to an ankylosed finger, along with the inability to grasp with any amount of strength, make a fist with the left hand, or put his hand into his left pants pocket without difficulty.  

The service treatment records show that in 1954 the Veteran fell while holding a glass medicine bottle to assist a wounded Marine pilot in Korea, sustaining a laceration on the palm of his left hand on the broken glass fragments.  He was transferred to a hospital for further evaluation.  He had a 2 cm. laceration over the proximal phalanx flexor surface of the small finger, a 2-3 cm. laceration over the hypothenar eminence, an inability to flex the left small finger, and no evidence of sensory nerve involvement.  The Veteran eventually underwent surgery to repair the flexor tendons of the fifth finger, which involved a tendon graft from the palmaris longus tendon.  The hospital course was uneventful.  A separation physical examination in June 1956 noted limitation of flexion and extension of the left fifth finger.  At the time of a VA examination in June 1959, the diagnosis was damage to the flexor sublimis tendon of the left little finger with loss of strength and mobility.  




In a July 1959 rating decision, the RO granted service connection for residuals of a laceration injury to the left palm and little finger with postoperative scars, assigning a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5227, for unfavorable or favorable ankylosis of the little finger.  The Veteran's disability has been evaluated as noncompensable ever since service connection was established.  

In connection with the current claim filed in May 2008, the pertinent evidence consists of VA records and reports of VA examinations in December 2008.  The VA records do not show treatment specifically for the service-connected disability.  

On VA examination in December 2008, on evaluation of the scarring, the only complaint was weakness of the left hand.  The scar on the left palm surface measured 14 cm. by .2 cm.  It was not tender or adherent to the underlying tissue.  There was no loss of covering of the skin over the scar, and there was no elevation or depression of the surface contour on palpation.  The scar was superficial.  The scar on the left little finger was hypopigmented and measured 4 cm. by 2 cm.  There was no inflammation, edema, or keloid formation associated with it.  There was no limitation of motion or limitation of function caused by the scars.  

On the evaluation of the finger and hand, the Veteran complained of decreased strength and coordination.  He denied any flare-ups of a joint condition.  He was noted to be right hand-dominant.  There was no ankylosis involving the hands.  Range of motion of the left index, long, and ring fingers was normal at the metacarpophalangeal (MCP) joint, proximal interphalangeal (PIP) joint, and distal interphalangeal (DIP) joint.  There was no additional limitation of motion after repetitive use, and at no time was there fatigue, weakness, lack of endurance, or incoordination shown regarding these fingers.  Range of motion of the left little finger was 0 degrees of extension at the three joints but no flexion except for 10 degrees at the MCP joint.  After repetitive use, there was no flexion in any of the three joints of the left little finger, and at all times the finger was manifested by fatigue, weakness, lack of endurance, and incoordination.  



Further, in evaluating the hand as a unit, there was a gap of 2 inches between the fingertips and the proximal transeverse crease of the palm.  The left hand also showed abnormal strength in pushing, pulling, and twisting, and such reduction in strength was attributed to a flaccid little finger.  In evaluating dexterity for twisting, probing, writing, touching, and expression, the left hand strength was abnormal.  

X-rays of the left hand showed a retained linear foreign body measuring approximately 2 cm. in length superimposed over the palmar surface of the 4th metacarpal due to old injury, which the examiner deemed to be mild.  (Although not identified by the examiner, this foreign body may represent a wire, which the Veteran claims was inserted in his hand and which surgical reports indicated was used during hand surgery.)  The diagnosis was posttraumatic hand strain with partial flexor profundus digitorum a  nd superficialis digitorum (left ulnar branch), which had the effect on the Veteran's activities of daily living of difficulty lifting with decreased strength.   

Analysis

The  residuals of a laceration injury to the left palm and little finger with postoperative scars are currently noncompensable under 38 C.F.R. § 4.71a,  for unfavorable or favorable ankylosis of the little finger.  The Rating Schedule does not provide a compensable rating for unfavorable or favorable ankylosis of the little finger under Diagnostic Code 5227. 

But the note under Diagnostic Code 5227 provides that a rating as amputation should be considered as should a rating for interference with overall function of the hand.  







As for the little finger, the Rating Schedule provides additional guidance for evaluating ankylosis of a single digit of the hand, which is found in notes that precede Diagnostic Codes 5216-5230.  In provision (3)(i), relevant to ankylosis of the little finger, where both the MCP and PIP joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at PIP joint or proximal thereto.  This provision is applicable to the Veteran's little finger, which was shown essentially to be ankylosed, and as noted in Code 5227 (which provides a maximum 0 percent rating for ankylosis of the little finger) evaluation as amputation should be considered.  

Given such guidance and evaluating the little finger as amputation without metacarpal resection, the Veteran's little finger therefore warrants a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5156, for amputation of the little finger.

As for a rating for interference with overall function of the hand, under Diagnostic Code 5229, where there is a gap of two inches between a fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible, a 10 percent rating is warranted. 

On VA examination, the VA examiner reported a gap of 2 inches between the fingertips and the proximal transverse crease of the palm, which equates to the criteria for 10 percent rating under Diagnostic Code 5229. 

In summary, the Board finds that in consideration of the pertinent rating criteria the Veteran's service-connected left palm and little finger disability warrants a combined rating of 20 percent rating (10 percent under Diagnostic Code 5156, pertaining to the little finger alone, and 10 percent under Diagnostic Code 5229, pertaining to overall function of the hand, including the palm).  




In arriving at this determination, the Board has also considered whether scarring on the left palm and finger warrants a separate rating under the criteria for evaluating the skin.  38 C.F.R. § 4.118.  However, the medical evidence does not show scars that are painful, unstable, or deep, or scars that cover an area of 144 square inches or more.  Therefore, a separate evaluation under 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 is not warranted.    

Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In comparing the disability level and symptomatology to the Rating Schedule, the degree of disability with regard to the left palm and little finger are contemplated by the Rating Schedule and the assigned schedular ratings are, therefore, adequate, and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

      (The Order follows on the next page.).







ORDER

A 20 percent rating for residuals of a laceration injury to the left palm and little finger with postoperative scars is granted, subject to the law and regulations, governing the award of monetary benefits. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


